         Case 1:05-cv-02521-LAP Document 103
                                         101 Filed 04/27/20
                                                   04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
CARLOS ALBERTO MARTINEZ, et al.,                                        :
                                                                        :
                                             Plaintiffs,                :   ORDER OF
                                                                        :   SATISFACTION OF
                              -against-                                     JUDGMENT
                                                                        :
THE REPUBLIC OF ARGENTINA,                                              :
                                                                        :
                                                                        :   05-CV-2521 (LAP)
                                             Defendants.
----------------------------------------------------------------------- x
        WHEREAS, on January 11, 2007, the Court entered an amended final judgment, ECF No.

28, (the “Amended Final Judgment”) against the Republic of Argentina (the “Republic”) and in

favor of the plaintiffs, Carlos Alberto Martinez, Monica Cristina Barbero, Luigi Giacomazzi,

Luciana Pedrolli, Agostino Scocchera, Lercar S.A., Marcelo Spiller, Romina Maria Buscaglia,

Kazimierz Kornas, Ramon Miguel, Gabriel Miguel, Nora Raquel Lopez, Marcos Vanni, Ana

Antonia Cabrera, Terenciano de Jesus Cabrera, and Sidney Sutter, with respect to the plaintiffs’

beneficial interests on certain defaulted bonds issued by the Republic (the “Bonds”);

        WHEREAS, plaintiffs have also tendered interests in the Bonds in exchange for new

securities issued by the Republic in the Republic’s 2010 exchange offer, and/or transferred their

interests in the Bonds, and/or have otherwise settled their claims and accordingly no longer hold

any interest in the Bonds that are subject of the above-captioned case.

        NOW, THEREFORE, full satisfaction of plaintiffs’ Amended Final Judgment is hereby

acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of

full satisfaction on the docket.

SO ORDERED:

________________________
United States District Judge
Dated:    April 27 , 2020
